                 Case 18-19578-RAM          Doc 119     Filed 07/17/19      Page 1 of 3




     ORDERED in the Southern District of Florida on July 16, 2019.




                                                                  Robert A. Mark, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

  In re:                                                         Case No.: 18-19578-RAM

  Janet C. Andrade,                                              Chapter 13

           Debtor.
                           /

   AGREED ORDER GRANTING MOTION TO VALUE AND DETERMINE SECURED STATUS
            OF LIEN OF BANK OF AMERICA ON PERSONAL PROPERTY

           THIS CASE is set to be heard on July 11, 2019 on the Debtors’ Motion to Value and

  Determine Secured Status of Lien of Bank of America on Personal Property (DE#99; the

  “Motion”). Based upon the agreement of the Parties, the Court FINDS as follows:

           A.     The value of the debtors’ personal property (the “Personal Property”) more

                  particularly described as follows (Select only one):

                     T   Motor vehicle described as follows:

                         Year and Model of motor vehicle: 2016 Land Rover
                         Vehicle Identification Number (VIN #): SALWV2EF9GA567101
                         Odometer reading: 6,912.00

                  is valued at $66,600.00, at the time of the filing of the case.
Case 18-19578-RAM       Doc 119      Filed 07/17/19       Page 2 of 3



Consequently, it is ORDERED as follows:

1.    The Motion is GRANTED.

2.    Lender has an allowed secured claim in the amount of $66,600.00.

3.    (Select only one):

             Lender has not filed a proof of claim in this case. The Trustee

             shall not disburse any payments to Lender unless a proof of claim

             is timely filed. In the event a proof of claim is timely filed, it shall

             be classified as a secured claim in the amount stated in

             paragraph 2, above, and as a general unsecured claim for any

             amount in excess of sch secured claim, regardless of the original

             classification I the proof of claim as filed. Lender’s secured claim

             shall be paid through the plan at 0.00% for a total of $0.00.

                                              or

        T    Lender filed a proof of claim in this case (Claim No.:9). It shall be

             classified as a secured claim in the amount provided in paragraph

             2, above, and as a general unsecured claim in the amount of

             $20,815.55, regardless of the original classification in the proof of

             claim as filed. Lender’s secured claim shall be paid through the

             plan at 7.5% for a total of $80,071.64.

4.    The Personal Property may not be sold or refinanced without proper

      notice and further order of the Court during the pendency of the

      bankruptcy.

5.    Notwithstanding the foregoing, this Order is not recordable or enforceable

      until the debtor receives a discharge in this chapter 13 case.
             Case 18-19578-RAM        Doc 119     Filed 07/17/19     Page 3 of 3



                6.   Upon notification that the debtor has received a discharge, the creditor

                     shall take all steps necessary to release the lien upon the personal

                     property.

###

Submitted By:

Freire & Gonzalez, P.A.
Attorneys for Debtor(s)
[ ] Edward Freire, Esq. FBN: 0813771
[ ] Laila S. Gonzalez, Esq. FBN: 0975291
[T] Gianny Blanco, Esq., FBN: 0078080
10691 N. Kendall Dr., Suite 207
Miami, FL 33176
Tel. (305) 826-1774
Fax (305) 826-1794
Email: courtdoc@fgbkc.com
